Exhibit 10.1


LOAN AGREEMENT




THIS AGREEMENT (“Loan Agreement”) is made and entered into this 22nd day of May,
2009, by and between J. ALEXANDER’S CORPORATION, a Tennessee corporation (herein
called “Borrower”) and PINNACLE NATIONAL BANK (herein called “Lender”).
 
W I T N E S S E T H:


WHEREAS, Borrower has applied to Lender for financing to acquire certain stock
in Borrower from Solidus Company, LP, a Tennessee limited partnership, and for
general corporate purposes, including working capital needs, and Lender has
agreed to provided such financing, subject to the terms and conditions
hereinafter contained.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lender and Borrower covenant and agree as follows:


I. THE LOANS


1.1           Loans.  Subject to the terms and provisions of this instrument,
Lender agrees to make available to Borrower a term loan in the original
principal amount of THREE MILLION AND NO/100 ($3,000,000.00) DOLLARS, solely for
the purposes specifically enumerated herein and certain costs and expenses
related thereto, by advancing said sum to Borrower on the date hereof pursuant
to the provisions herein contained (the "Term Loan"). The Term Loan shall be
evidenced by a certain Promissory Note in the original principal amount of
$3,000,000.00, in form and content acceptable to Lender, which shall be executed
by Borrower and payable to the order of Lender (together with any and all
extensions, renewals and modifications thereof, the "Term Note").  In addition,
subject to the terms and provisions of this instrument, Lender also agrees to
make available to Borrower a revolving line of credit in the maximum principal
amount of FIVE MILLION AND N0/100 ($5,000,000.00) DOLLARS, to be used for
general corporate purposes, including working capital needs of Borrower and its
subsidiaries, by advancing said sum to Borrower on a revolving basis from time
to time at Borrower's request pursuant to the provisions herein contained (the
"Line of Credit;" the Term Loan and the Line of Credit are sometimes hereinafter
collectively referred to as the "Loans").  The Line of Credit shall be evidenced
by a certain Revolving Promissory Note in the maximum principal amount of
$5,000,000.00, in form and content acceptable to Lender, which shall be executed
by Borrower and payable to the order of Lender (together with any and all
extensions, renewals and modifications thereof, the "Revolving Note").  The Term
Note and the Revolving Note are hereinafter collectively referred to as the
“Notes.”


J. Alexander's Restaurants, Inc., J. Alexander's Restaurants of Kansas, Inc., J.
Alexander's of Texas, Inc. and J. Alexander's of Kansas, LLC (herein
collectively called “Guarantors”), shall unconditionally guarantee payment of
the Loans, and all indebtedness now or hereafter owing to Lender by Borrower,
and shall execute instruments in such form as may be reasonably required by
Lender to accomplish such guaranties.
 
 
1

--------------------------------------------------------------------------------


1.2           Term.  The term of the Loans shall be as set forth in the Notes
and this Loan Agreement.


1.3           Interest.  The Loans shall bear interest at annual rates as set
forth in the Notes. Interest accruing under the Notes shall be computed on the
basis of a three hundred sixty (360) day year. After default or maturity,
interest and penalties shall accrue as set forth in the Notes and this Loan
Agreement. Notwithstanding anything herein to the contrary, in no event shall
the interest rate exceed the maximum rate allowed by applicable law.  The
Applicable Margin, as such term is used in the Notes, shall be determined in
accordance with the following pricing grid (with the Adjusted Debt to EBITDAR
Ratio calculated in accordance with Section 3.5(b) of this Loan Agreement):


Tier
Adjusted Debt to EBITDAR Ratio
Applicable Margin
 
I
 
Less than or equal to 3.0 to 1.0
3.50%
 
II
 
Greater than 3.0 to 1.0 and less than or equal to 4.5 to 1.0
4.00%
 
III
 
Greater than 4.5 to 1.0 and less than or equal to 6.0 to 1.0
 
4.25%
 
IV
 
Greater than 6.0 to 1.0
 
4.50%



Adjustments to the Applicable Margin shall be made quarterly, effective two (2)
business days after delivery by Borrower to Lender of its financial covenant
calculations for the applicable fiscal quarter; provided, however, the
Applicable Margin shall be determined with reference to Tier IV until delivery
by Borrower of financial covenant calculations for the fiscal quarter ending
June 28, 2009.


1.4           Repayment Schedule.  Payment of all obligations arising under the
Loans shall be made as set forth in the Notes and this Loan Agreement.


1.5           Commitment Fees; Non-Use Fee.   At closing hereunder, Borrower
shall pay to Lender an upfront commitment fee equal to 0.50% of the maximum
principal amount to the Loans, payable in full in cash at closing.  On each
anniversary of the closing hereunder until the termination of the Line of
Credit, Borrower shall pay to Lender an annual commitment fee equal to 0.50% of
the maximum principal amount of the Line of Credit.  Borrower shall pay to
Lender an unused fee equal to 0.25% per annum of the average, unused portion of
the Line of Credit until the termination of the Line of Credit, payable
quarterly, in arrears.
 
 
2

--------------------------------------------------------------------------------


1.6           Place of Payments.  All payments of principal and interest shall
be made at 211 Commerce Street, Suite 300, Nashville, Tennessee 37201, or at
such other place, or places, as Lender may direct by notice in writing to
Borrower from time to time.
 
1.7           Prepayment. 

(a)           Prepayment. Prepayment of principal due under the Loans made
hereunder may be made at any time without premium or other prepayment charge.


(b)           Mandatory Prepayment. In addition to regularly scheduled payments
of principal, Borrower will be required to make prepayments of the Loans to the
extent the following exceed an aggregate amount of $100,000 in any calendar year
(i) 100% of the net proceeds of any sale or disposition of any assets of
Borrower or Guarantors (net of amounts reinvested in replacement assets within
180 days of receipt by Borrower or required to pay taxes or other costs
applicable to the disposition), other than from the sale of inventory and gift
cards in the ordinary course of business (provided, however, at any time that
the Adjusted Debt to EBITDAR Ratio is less than 1.5 to 1.0, no prepayment under
clause (i) is required); (ii) 50% of the net proceeds of any sales or issuances
of equity (other than proceeds from the exercise of stock options) or debt
securities of Borrower or Guarantors and/or any other indebtedness for borrowed
money incurred by Borrower or Guarantors after the closing date (other than
purchase money indebtedness); and (iii) 100% of the net proceeds of insurance
proceeds and condemnation awards of the Borrower and Guarantors to the extent
not reinvested in their business, and not required by contract to be paid to
another vendor or landlord.  Such prepayments shall be applied first to
installments of principal of the Term Loan on until the Term Loan is paid in
full and second to the outstanding principal balance of the Line of Credit
(without a permanent reduction in the maximum principal amount of the Line of
Credit).


(c)           Excess Cash Flow Recapture.  An annual additional principal
payment on the Term Loan is to be made by Borrower based on fiscal year-end
Fixed Charge Coverage Ratio beginning with the fiscal year ending January 2,
2011.  The additional required principal payments shall be equal to 65% of the
excess of the numerator of the Fixed Charge Coverage Ratio over 105% the
denominator of the ratio.
 
1.8           Disbursement of Loans.  Funds shall be disbursed by Lender under
the Notes for the purposes provided herein (with the Term Loan disbursed in full
at closing and the Line of Credit disbursed on a revolving basis from time to
time at Borrower's request), subject to and in accordance with the conditions
and requirements contained herein, as follows:
 

(a)           Lender shall not be obligated to disburse any portion of the Loans
other than closing costs of the Loans approved by Lender, unless and until, at
Lender’s option, the following conditions precedent shall have been satisfied:
 
(i)           Lender shall have received all of the Loan Documents and Security
Instruments, as hereinafter defined, in form reasonably satisfactory to Lender.
 
3

--------------------------------------------------------------------------------


(ii)           Borrower and Guarantors shall provide to Lender certified
resolutions appropriately authorizing the transactions contemplated herein and
designating an authorized officer or other agent of Borrower to execute all Loan
Documents to which Borrower is a party.


(iii)           Lender shall have received financing statements in form
acceptable to Lender to be filed with the Secretary of State of Tennessee, and
such other locations as Lender may reasonably require, perfecting Bank’s
security interest in the Collateral (as hereinafter defined), and any waivers or
releases reasonably required by Lender.


(iv)           Lender shall have received a copy of certified articles of
organization and certificates of existence of Borrower and Guarantors from the
Tennessee Secretary of State and/or such other jurisdictions as Lender may
reasonably require, together with copies of the bylaws of Borrower and each
corporate Guarantor.


(v)           UCC-11 searches issued by the Secretary of State of Tennessee and
such other jurisdictions as Lender may reasonably require.


(vi)           Borrower shall be in material compliance with all covenants,
warranties and representations to which Borrower is obligated under this Loan
Agreement.


(vii)           No Event of Default shall then be in existence hereunder.


(viii)                      Borrower shall have furnished to Lender a detailed
list of all of the corporate entities owned by Borrower, with evidence of any
indebtedness currently outstanding with Borrower and/or Guarantors.


(ix)           Borrower shall have furnished to Lender any and all releases
regarding any outstanding indebtedness owed to any lender that is to be paid
off, or that said lender(s) shall be required to release any lien on an
encumbrance they may have on any and all of the assets of Borrower or
Guarantors, except for Permitted Encumbrances (as hereinafter defined).


(x)           Within ten (10) days of the date hereof (and not as a condition to
the initial funding of the Loans), Borrower and Guarantors shall furnish to
Lender negative pledges on all real property owned by Borrower and Guarantors
not currently pledged to GE Capital, in which Borrower and Guarantors agree not
to pledge the properties therein described to any lender or any other entity
without Lender’s written permission; provided, however, Borrower and Guarantors
shall be permitted to sell up to two (2) restaurant properties during the term
of the Loans, so long as the net proceeds are applied in accordance with Section
1.7(b) of this Agreement.  Additionally, Borrower and Guarantors shall provide
to Lender an affirmative statement that no other entity shall be granted a
negative pledge on said property without first obtaining Lender’s written
permission, all of which shall be set forth in this Loan Agreement.


Interest shall accrue on sums advanced only from the date of disbursement of
such sums.
 
 
4

--------------------------------------------------------------------------------


1.9           Collateral.  As collateral for the Secured Obligations, as
hereinafter defined, including the Loans, Borrower shall execute and deliver, or
cause to be executed and delivered, the following prior to or at closing
hereunder:


(a)           Lender, shall receive a first priority (except for Permitted
Encumbrances) perfected security interest in substantially all existing and
after-acquired personal property of Borrower and Guarantors, including all
inventory, accounts, equipment, fixtures, chattel paper, patents, trademarks,
copyrights, documents, instruments, deposit accounts (provided, deposit account
control agreements shall not be required), cash and cash equivalents, investment
property (excluding equity interests of non-guarantor subsidiaries), general
intangibles, letter of credit rights, commercial tort claims, insurance policies
and other personal property of the Borrower and Guarantors (the
“Collateral”).  The Collateral will be free and clear of other liens, claims and
encumbrances, except Permitted Encumbrances.  As used herein "Permitted
Encumbrances" shall mean (i) liens in favor of Lender, (ii) liens securing
purchase money indebtedness or capital lease obligations, and (iii) liens for
taxes not yet delinquent or being contested in good faith.


(b)           Assignment and Security Agreement, assigning and granting a
security interest to Lender in all items therein described and other rights and
matters as provided therein arising from or with respect to the Collateral,
together with Financing Statements to evidence and perfect such assignment and
security interest, all of which shall be in form and substance reasonably
satisfactory to Lender in all respects, and which shall be first priority
encumbrances upon the property, rights and interests which are the subject of
such Assignment and Security Agreement and Financing Statements (subject to
Permitted Encumbrances).


(c)           Guaranties of the Guarantors, in form and substance reasonably
satisfactory to Lender executed by the Guarantors.


The foregoing instruments and documents, and any other instruments and documents
now or hereafter securing the Secured Obligations, are herein sometimes
collectively called the “Security Instruments.” The Security Instruments,
together with the Notes, this Loan Agreement, and any other instruments and
documents now or hereafter evidencing, securing or regulating the Loans or
Secured Obligations are herein sometimes collectively called the “Loan
Documents.”


Without limiting any of the provisions thereof, the Security Instruments shall
secure the following (the “Secured Obligations”):


(a)           The full  and  timely  payment  of  the  indebtedness evidenced by
the Notes, together with interest thereon, and all extensions, modifications and
renewals thereof.


(b)           The full and prompt performance of all the obligations of Borrower
to Lender under the Loan Documents.


(c)           The full and prompt payment of all costs and expenses of whatever
kind or nature incident to the collection of any indebtedness evidenced by the
Notes, the enforcement or protection of the Security Instruments, or the
exercise by Lender or any rights or remedies of Lender with respect to any
indebtedness evidenced by the Notes, including but not limited to reasonable
attorney fees incurred by Lender in connection therewith, all of which Borrower
agrees to pay upon demand.
 
 
5

--------------------------------------------------------------------------------


(d)           The full and prompt payment and performance of any and all other
indebtedness and obligations of Borrower to Lender, whether direct, indirect,
contingent or matured, and whether incurred as endorser, guarantor, maker,
surety or otherwise, whether now existing or hereafter arising.
 
 


1.10           Further Documents and Actions.  Borrower, and any other necessary
parties, shall execute such instruments as Lender may reasonably require from
time to time (which shall be in such form and substance as Lender may reasonably
require), and shall take such other actions as Lender may reasonably require
from time to time, to assure the full realization by Lender of the security of
all the Collateral.


II. REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender as follows:


(a)            Neither this Loan Agreement, nor any document, financial
statement, report, notice, schedule, certificate, statement or other writing
which has, or shall be, furnished to Lender by or on behalf of Borrower
hereunder contains any untrue statement of a material fact, or omits to state a
fact material to this Loan Agreement, or the Loans to be made hereunder.


(b)           Borrower has full power and authority to consummate the
transactions contemplated hereby.


(c)           Borrower and each Guarantor has, and shall have, the authority and
capacity to execute and deliver the Loan Documents to which it is a party.


(d)           As of the date hereof, there is no default, under any instrument
or document to which Borrower or any Guarantor is a party, which default is
reasonably likely to cause a material adverse effect upon Borrower and
Guarantors' financial condition taken as a whole (a "Material Adverse Effect").
Neither the execution nor delivery of this Loan Agreement, or any of the Loan
Documents, nor compliance with their terms and provisions, will conflict with or
be in violation of any applicable law, regulation, ordinance, court order,
injunction, writ, or decree which conflict is reasonably likely to result in a
Material Adverse Effect.


(e)           As of the date hereof and except as disclosed in Borrower's SEC
filings, there is no pending or, to Borrower’s knowledge, threatened judicial,
administrative, or arbitrational action or proceeding affecting Borrower, or any
Guarantor before any court, governmental agency, or arbitrator which relates in
any adverse manner to any of the transactions contemplated by this Loan
Agreement, or which if adversely determined, is reasonably likely to result in a
Material Adverse Effect.  Neither Borrower, nor any Guarantor has any material
contingent liability not disclosed in the financial information heretofore
furnished to Lender.
 
 
6

--------------------------------------------------------------------------------


(f)           The funds disbursed under the Loans to be made hereunder shall be
used for no purpose other than as stated above.


(g)           The financial statements which have been heretofore delivered to
Lender by or on behalf of Borrower and Guarantors, and all financial statements
which shall be delivered hereunder by Borrower or Guarantors, or such parties,
to Lender, during the term of this Loan Agreement, and until payment of the
Loans made hereunder, have been and shall be prepared in accordance with general
accepted accounting principles, consistently applied ("GAAP"), and fairly
present, and shall fairly present, in all material respects, the financial
condition and results of operations of the Borrower as of and for the periods
represented.


(j)           Borrower is a Tennessee corporation, validly existing, and in good
standing under the laws of the State of Tennessee and has the power to own its
properties, to carry on its business as now conducted, and to enter into and
perform its obligations under this Loan Agreement and the other Loan
Documents.  Borrower is duly qualified to do business and in good standing in
any other state in which a failure to be so qualified could reasonably be
expected to have a Material Adverse Effect. The parties executing the Loan
Documents on behalf of Borrower are duly authorized to act on its behalf.


(k)           Guarantors are validly existing and in good standing under the
laws of the states of their organization and have the power to guarantee the
indebtedness contemplated hereby, to carry on business as now conducted, and to
enter into and perform obligations under this instrument and the other Loan
Documents.  Guarantors are duly qualified to do business and in good standing in
any other state in which a failure to be so qualified could reasonably be
expected to have a Material Adverse Effect. The parties executing the Loan
Documents on behalf of Guarantors are duly authorized to act on behalf of
Guarantors.


(l)           Borrower’s principal office and chief place of business is located
at 3401 West End Avenue, Suite 260, Nashville, Tennessee 37203.  Borrower will
give Lender thirty (30) days notice of any change in its principal office or
chief place of business.
 
III. COVENANTS OF BORROWER


3.1           Loan Documents.  Borrower and Guarantors shall execute and
deliver, or cause to be executed and delivered, to Lender for the Loans to be
made hereunder, prior to disbursement thereof, all of the Loan Documents,
including but not limited to this Loan Agreement, the Notes and Security
Instruments, all in form and substance reasonably satisfactory to Lender in all
respects.


3.2           Additional Documentation.  Borrower shall deliver to Lender
charters, bylaws, certifications, affidavits, good standing certificates,
resolutions, opinions of counsel, and such other documentation as may be
reasonably necessary in Lender’s judgment, to authorize the execution and
delivery of any of the Loan Documents or to carry out the provisions of this
Loan Agreement.
 
 
7

--------------------------------------------------------------------------------


3.3           Liens.    Borrower shall for the term of this Loan Agreement, and
until payment of the Loans made hereunder, keep the Collateral free and clear of
any and all liens except Permitted Encumbrances and shall pay all taxes (if any)
which may be charged against any part or all of the Collateral, prior to the
time such become delinquent. However, Borrower shall not be required to pay any
such lien claim, tax or assessment deemed by Borrower to be excessive or
invalid, or which may be otherwise contested by Borrower, for so long as
Borrower shall in good faith object to or otherwise contest the validity of the
same by appropriate legal proceeding, and provided further that Borrower, upon
demand by Lender, as protection and indemnity against loss or damage resulting
therefrom, shall deposit, either in cash, bond, or other collateral acceptable
to Lender, an amount sufficient in Lender’s reasonable judgment to cover the
claim for such unpaid amounts, together with any costs or penalties which may
thereafter accrue. Borrower shall pay, in any event, any such items prior to any
judicial or nonjudicial sale to enforce any such lien.


3.4           Financial Statements and Other Information.  Borrower shall
provide Lender with quarterly consolidated financial statements and a quarterly
loan covenant compliance report within 45 days from the end of the first three
(3) fiscal quarters of each fiscal year.  Borrower shall also provide Lender
with an annual audited financial statement and a loan covenant compliance report
within 120 days of Borrower’s fiscal year-end.


3.5           Financial Covenants.  Financial covenants will be calculated on a
trailing four quarters basis (except as set forth below) and will consist of:


(a)           Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed
Charge Coverage Ratio of not less than 1.05 to 1.0.  Fixed Charge Coverage Ratio
shall be measured as of the end of each of Borrower's fiscal quarters beginning
June 28, 2009, and shall be calculated as of June 28, 2009 for the then-ending
two (2) fiscal quarters, as of September 27, 2009, for the then-ending three (3)
fiscal quarters, and as of the end of each fiscal quarter thereafter for the
then-ending four (4) fiscal quarters. Fixed Charge Coverage Ratio shall be
defined as the ratio of (A) the sum of net income (excluding the effect of any
extraordinary or non-recurring gains or losses including any asset impairment
charges, changes in valuation allowance for deferred tax assets and non-cash
deferred income tax benefits and expenses and up to $500,000 (in the aggregate
for the term of the Loans) in uninsured losses) plus depreciation and
amortization plus interest expense plus scheduled monthly rent payments plus
non-cash FASB 123R items (i.e. stock based compensation) minus the greater of i)
actual total store maintenance capital expenditures (excluding major remodeling
or image enhancements), or ii) the total number of Borrower’s stores operating
for at least 18 months as of the date of determination multiplied by $40,000, to
(B) the sum of interest expense during such period plus scheduled monthly rent
payments made during such period plus scheduled payments of long term debt made
during such period plus scheduled payments of capital leases made during such
period, all determined in accordance with GAAP.
 
In the event of a full repayment of the Term Loan on or before the delivery of
Borrower's loan covenant compliance report with respect to a particular fiscal
quarter, all payments of long term debt related to the Term Loan will be
excluded from the denominator of the Fixed Charge Coverage Ratio for such fiscal
quarter covenant testing and thereafter. Any voluntary or mandatory partial
pre-payments of the Term Loan or Line of Credit by Borrower, however, will not
reduce (or be included in) scheduled payments of long term debt for purposes of
calculating the Fixed Charge Coverage Ratio covenant testing.
 
 
8

--------------------------------------------------------------------------------


(b)           Adjusted Debt to EBITDAR Ratio.  Borrower shall maintain an
Adjusted Debt to EBITDAR Ratio of not more than (i) 6.0 to 1.0 for the fiscal
quarters ending June 28, 2009, and September 27, 2009, (ii) 5.0 to 1.0 for the
fiscal quarter ending January 3, 2010, and (iii) 4.5 to 1.0 as of the end of
each fiscal quarter thereafter.  Adjusted Debt to EBITDAR shall be measured at
quarter-end based on then-ending four (4) fiscal quarters. Maximum Adjusted Debt
to EBITDAR is defined as the ratio of (A) total funded debt (defined as the
principal portion of indebtedness for borrowed money) minus invested funds plus
rent payments multiplied by 7, to (B) EBITDAR. Invested funds is defined as
short term, liquid investments such as money markets with maturities of less
than one year in length, and cash and cash equivalents; provided that
investments into any joint venture or any endeavor not consistent with
Borrower’s core restaurant operating business without the consent of Lender
shall be excluded. EBITDAR shall be defined as the sum of net income for such
period  (excluding the effect of any extraordinary or non-recurring gains or
losses including any asset impairment charges, and up to $500,000 (in the
aggregate for the term of the Loans) in uninsured losses) plus an amount which,
in the determination of net income for such period has been deducted for (i)
interest expense for such period; (ii) total federal, state foreign or other
income taxes for such period; (iii) all depreciation and amortization for such
period; (iv) scheduled monthly rent payments made during such period; and
non-cash FASB 123R items, (i.e., stock based compensation), all as determined
with GAAP.


3.6           Notice of Claims.  Borrower shall promptly notify Lender of any
litigation exceeding $500,000 by any third party which may arise with respect to
the Collateral, whether or not covered by insurance.


3.7           Insurance.  If such insurance is obtainable, Borrower shall
furnish to Lender insurance policies with companies, and coverage and amounts,
reasonably satisfactory to Lender insuring the Collateral against loss or damage
by fire and other casualty, and such other risks as may be reasonably requested
by Lender, said policies to insure the full replacement cost of such Collateral.
Each such policy shall be maintained in full force and effect until the Loans
have been paid in full.


3.8           Ownership of Collateral.  Except as set forth herein and the other
Loan Documents, Borrower shall at all times until final payment of the Loans be
the true and lawful owner of all the Collateral.


3.9           Assignments and Participations.  Lender will have the right at any
time to sell and assign interests in the loans in accordance with customary
terms, including prior consent of the Borrower (not to be unreasonably
withheld), which consent shall not be required if any Event of Default exists.


3.10           Capital Expenditures.  Borrower agrees to avoid any expansion
capital expenditures for new restaurants until the Term Loan is repaid in full.


3.11           Deposit Accounts.  Beginning ninety (90) days after the date
hereof, Borrower agrees to maintain its primary depository accounts, treasury
management accounts and merchant card services with Lender, as long as such
accounts and merchant card services reasonably meet Borrower's needs and can be
provided on terms no less favorable than those currently available to Borrower.
 
 
9

--------------------------------------------------------------------------------


3.12           Dividends.  Borrower shall be prohibited from issuing or
declaring dividends until the Loans are fully repaid or expired.


V. EVENTS OF DEFAULT


Each of the following shall constitute an Event of Default hereunder:


(a)           If Borrower shall fail to pay any installment under the Loans
within five (5) days of when due; or


(b)           If Borrower shall fail to pay sums due under the Loans at
maturity; or


(c)           If Borrower or any of the Guarantors shall fail to keep and
perform any other covenant or provision contained in this Loan Agreement, or in
any of the Loan Documents, or if at any time any representation or warranty made
by Borrower or any of the Guarantors, herein or otherwise in connection with the
Loans made hereunder, shall be materially incorrect, and such failure shall
continue unremedied for a period of thirty (30) days following the earlier of
the date an executive officer of Borrower first has actual knowledge of such
breach or failure, or the date Borrower is given written notice from Lender to
Borrower specifying such breach or failure. If such failure cannot be cured by
Borrower with reasonable diligence within such thirty (30) day period, then such
period shall be extended to a total of forty-five (45) days provided that within
such thirty (30) day period Borrower shall commence to cure such breach or
failure and shall continue to proceed thereafter with reasonable diligence; or


(d)           If Borrower or any of the Guarantors (i) shall generally not pay
or shall be unable to pay its or their debts as such debts become due; or (ii)
shall make a general assignment for the benefit of creditors or petition or
apply to any tribunal for the appointment of a custodian, receiver or trustee
for such party, the Collateral or a substantial part of such party’s assets; or
(iii) shall commence any proceeding under bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (iv) shall have had any
petition or application filed or commenced against it or them in which an order
for relief is entered or an adjudication or appointment is made; or (v) shall
indicate, by any act or omission, such party’s consent to, approval of or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver or trustee for such party, the
Collateral or a substantial part of such party’s assets; or (vi) shall suffer
any custodianship, receivership or trusteeship to continue undischarged for a
period of thirty (30) days or more; or


(e)           If Borrower or any of the Guarantors shall be liquidated or
dissolved (provided, however, any Guarantor may be liquidated, dissolved or
merged into another Guarantor or Borrower); or


(f)           If there is a default in any other material indebtedness or
obligations now or hereafter owing by Borrower or Guarantors, to Lender.
 
 
10

--------------------------------------------------------------------------------


In any such event, Lender may, in addition to all  remedies available to Lender
under the terms of any of the Loan Documents, or otherwise by applicable law,
take any or all of the following actions, concurrently or successively: (i)
declare the indebtedness evidenced by the Notes delivered pursuant to this Loan
Agreement to be immediately due and payable without presentment, demand, or
other notice, all of which are expressly waived, unless notice is specifically
provided herein, or elsewhere in the Loan Documents, (ii) terminate the
obligation of Lender to extend credit of any kind hereunder, whereupon the
obligation of Lender to make additional advances hereunder shall terminate,
(iii) acquire possession of the Collateral.


Borrower shall be liable to Lender for all sums paid or expended by Lender in
connection with the Collateral or otherwise in connection with this Loan
Agreement, and all payments made or liabilities incurred by Lender hereunder, of
any kind whatsoever, shall be payable upon demand, and all of the foregoing,
shall be deemed to constitute advances under this Loan Agreement, and the Notes,
and shall be additional indebtedness secured by the Security Instruments.
 
VI. GENERAL PROVISIONS


6.1           Setoff.    In addition to all rights of setoff, Lender shall have
upon the occurrence of an Event of Default hereunder the right to appropriate
and apply to the payment of the Loans outstanding hereunder, any and all
balances, credits, deposits, accounts, money, or other property of Borrower or
Guarantors then or thereafter held by or deposited with Lender.


6.2           Attorney Fees and Costs.  Borrower shall be liable to Lender for
all sums reasonably paid or incurred by Lender in connection with this Loan
Agreement, the Loans made hereunder, the Collateral, whether paid or incurred by
reason of any default hereunder, or in any of the Loan Documents, or otherwise,
and such shall include, but shall not be limited to, the payment of all
reasonable attorneys’ fees so paid or incurred. All such sums shall be payable
by Borrower to Lender upon demand, and all of the foregoing shall constitute
advances under this Loan Agreement. Borrower shall further pay to Lender all
costs and expenses incurred by Lender, including, but not limited to, reasonable
attorneys’ fees, in the preparation and consummation of this Loan Agreement, and
the Loans made hereunder.


6.3           Remedies Cumulative.  All remedies provided for in this Loan
Agreement, or in any of the Loan Documents, shall be cumulative, and shall be in
addition to all other remedies available to Lender by applicable law.


6.4           Inspection.   Upon reasonable prior notice, Lender, its
representatives and designees, shall have reasonable access to the books and
records of Borrower with respect to the Collateral, and shall be entitled to
copies of such records upon request. Borrower shall make such books and records
available to Lender upon reasonable request. Upon reasonable prior notice,
Lender shall be entitled to access to the Collateral for the purpose of
inspecting the same, and in order to otherwise carry out the provisions of this
Loan Agreement, or of any of the Loan Documents.


6.5           No Waiver.  The failure of Lender to exercise any right or remedy
granted under this Loan Agreement, any of the Loan Documents, or by applicable
law, shall not be a waiver of Lender’s right or rights to exercise any such
right or remedy upon any subsequent default.
 
 
11

--------------------------------------------------------------------------------


        6.6           Captions.  Captions used herein are for convenience only,
and shall not be construed as limiting the construction of the provisions of
this Loan Agreement.


6.7           Notice.  Any and all notices permitted or required under this Loan
Agreement, or any of the Loan Documents, shall be deemed given if
hand-delivered, or mailed by United States registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:


 

If to Borrower, as follows: J. Alexander’s Corporation   Attn:  R. Gregory Lewis
  3401 West End Avenue, Suite 260   Nashville, Tennessee 37203     with a copy
to: Bass, Berry & Sims PLC   Attn:  Felix R. Dowsley, III   315 Deaderick
Street, Suite 2700   Nashville, TN  37238     and in the case of Lender:
Pinnacle National Bank   Attn:  William W. DeCamp, Senior Vice President   211
Commerce Street, Suite 300   Nashville, Tennessee 37201     with a copy to: 
Gullett, Sanford, Robinson & Martin PLLC   Attn:  George V. Crawford, Jr   315
Deaderick Street, Suite 1100   Nashville, TN  37238

 

or to such other address, or addresses, as either party may request in writing
to the other from time to time. No notice to or demand on Borrower hereunder, in
itself shall entitle Borrower to any other or further notice or demand in
similar or other circumstances, or shall constitute a waiver of the rights of
Lender to any other or further action in any circumstances without notice or
demand.


6.8           Interest.  Notwithstanding anything herein to the contrary, in no
event shall interest charged under the Loans hereunder exceed the maximum rate
allowed by applicable law. Interest shall be calculated on the basis of a three
hundred sixty (360) day year.


6.9           No Liability.  Except to the extent caused by Lender's negligence
or willful misconduct, Borrower shall indemnify and hold harmless Lender from
and against any and all liability, loss, and damage incurred by Lender in
connection with this Loan Agreement.


6.10           Successors and Assigns.    This Loan Agreement shall be binding
upon the parties hereto, and their respective successors and assigns. However,
no rights of Borrower hereunder may be assigned without the express prior
written consent of Lender.
 
 
12

--------------------------------------------------------------------------------


6.11           Severability.   The invalidity or unenforceability of any
provision hereof shall not affect the validity or enforceability of the
remaining provisions.


6.12           Entire Agreement, Amendment.  This Loan Agreement, and the Loan
Documents executed pursuant hereto shall constitute the entire agreement of the
parties. Any additional provisions contained in the Loan Documents not contained
herein shall be supplemental and in addition to the provisions hereof. This Loan
Agreement may be modified or amended only by an instrument in writing executed
by all parties hereto.


6.13           Applicable Law.  The construction and validity of this Loan
Agreement, and the Loans made hereunder, shall be governed by the law of the
State of Tennessee, except to the extent that such may be pre-empted by
applicable law or regulation of the United States of America governing the
charging or receiving of interest.


6.14           Time of the Essence, Gender, Number.  Time is of the essence with
respect to this Loan Agreement, and all provisions and obligations hereof. As
used herein, the singular shall refer to the plural, the plural to the singular,
and the use of any gender shall be applicable to all genders.


6.15           Further Assurances.  Borrower shall execute and deliver such
additional instruments and documents and take such further actions, as may be
reasonably requested by Lender from time to time to further evidence or perfect
the rights of and obligations owing to Lender hereunder and to correct any
errors or mistakes in the transactions evidenced hereby.


6.16           Counterparts.  This Loan Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.


 



[Remainder of Page Intentionally Left Blank]


 
13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first above written.

 

  BORROWER:       J. ALEXANDER’S CORPORATION,   a Tennessee corporation    

  By: /s/ R. Gregory Lewis   Name: R. Gregory Lewis   Title:    Vice President
of Finance, Chief     Financial Officer and Secretary

 

  LENDER:       PINNACLE NATIONAL BANK        

  By: /s/ William W. DeCamp     William W. DeCamp, Senior Vice President

 
 
14

--------------------------------------------------------------------------------

